Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Thomas Visone on 04/13/2022 and 05/05/2022.

The application has been amended as follows: 
Amendments are with respect to the claims filed 10/13/2021 and replace the Examiner’s amendment dated 04/25/2022.

Cancel claims 2, 3 and 9.

Amend claim 1 as shown in the following mark-up:
1.	(Currently Amended) A process for production of ethanol from a composition comprising glucose and between 50 µM and 100 mM acetic acid, said process comprising:
fermenting said composition until the amount of undissociated acetic acid is 1 mM or less in the presence of a recombinant yeast which comprises an exogenous glycerol transporter and is capable of converting acetic acid anaerobically;
monitoring the amount of undissociated acetic acid in the composition during the fermentation;
adding acid to the composition to maintainfor the remainder of the fermentation; and
recovering the ethanol.
Amend claim 11 as follows:
11. The process according to claim 10 wherein said nucleotide sequences encode aldehyde dehydrogenase ALD2, ALD3, ALD4, ALD5, and/or ALD6

Amend claim 12 as shown in the following mark-up: 
12.	The process according to claim 10 wherein the yeast further comprises:
-	one or more genes coding for an enzyme having phosphoketolase (PKL) activity (EC 4.1.2.9 or EC 4.1.2.22) or an enzyme having an amino acid sequence according SEQ ID NO: 5, 6, 7, or 8, or functional homologues thereof having a sequence identity of at least 70%, [[and]]
-	one or more genes coding for an enzyme having phosphotransacetylase (PTA) activity (EC 2.3.1.8) or an enzyme having an amino acid sequence according SEQ ID NO: 9, 10, 11, or 12, or functional homologues thereof having a sequence identity of at least 70%; and/or
-	70%.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The reasons for allowance stated in the Notice of Allowance dated 04/25/2022 are incorporated herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M EPSTEIN whose telephone number is (571)272-5141. The examiner can normally be reached Mon-Fri 9:00a-5:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Mondesi can be reached on (408) 918-7584. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TODD M EPSTEIN/Examiner, Art Unit 1652  

/ROBERT B MONDESI/Supervisory Patent Examiner, Art Unit 1652